                  IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          WESTERN DIVISION


HUDSON SPECIALTY INSURANCE COMPANY                        PLAINTIFF/
                                                   COUNTER-DEFENDANT


V.                                     CIV NO: 5:17-cv-00137-DCB-MTP


TALEX ENTERPRISES, LLC; JUBILEE PERFORMING
ARTS CENTER, INC.; TERRANCE L. ALEXANDER; and the
BOARD OF MAYOR AND SELECTMEN                            DEFENDANTS/
OF MCCOMB, MISSISSIPPI, et al.                    COUNTER-CLAIMANTS
                                 ORDER
     Before the Court is Defendants/Counter-Claimants Terrance

L. Alexander (“Alexander”), Board of Mayor and Selectmen of

McComb, Mississippi (“McComb”), Jubilee Performing Arts Center,

Inc. (“Jubilee”), and Talex Enterprises, LLC (“Talex”)’s Motion

in Limine [ECF No 240] seeking a court order precluding

Plaintiff/Counter-Defendant, Hudson Specialty Insurance Company

(“Hudson”), from presenting at trial evidence withheld in

discovery based on the attorney/client privilege and/or the

work-product doctrine, as well as evidence of misrepresentations

not disclosed.

     Moreover, Defendants/Counter-Claimants move to exclude any

evidence of Hudson’s payment under the commercial property

insurance coverage.   Hudson concedes that the commercial

                                   1
property coverage payment should be excluded, and the Court,

therefore, hereby so orders.

     As to the other evidence which the Movant seeks to exclude,

the Motion is denied for the reason that the Court is unable to

determine, with specificity, matters which the Movant seeks to

exclude.   Objections may be made at trial, outside of the

presence of the jury, and the Court will make such rulings as

are appropriate.

     SO ORDERED, this the 9th day of March, 2020.


                                      _/s/ David Bramlette_________
                                     United States District Judge




                                 2
